OPINION OF THE COURT
Order affirmed, with costs. We agree with the Appellate Division, for the reasons stated in the opinion by Justice Leon D. Lazer, that plaintiff is not entitled to enforce his attorney’s charging lien on the proceeds of the life insurance policy. Although plaintiff was not required to assert a counterclaim in prior litigation, by otherwise failing to timely assert the *695lien within a reasonable time after it attached, plaintiff waived his right to enforce the lien as a matter of law (see, Todd v Mutual Factors, 3 AD2d 537, 546, affd 4 NY2d 759).
Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr.